Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
Cancel claim 47.
Authorization for this examiner’s amendment was given in an interview with Hai Han on 08/05/21.

Allowable Subject Matter
Claims 1,2-7,9,11-16,18-19,45,46, 49,50 allowed.
The following is an examiner’s statement of reasons for allowance: In view of the PTAB decision of 12/10/2020 (incorporated by reference) the closest prior art fails to teach or render obvious the inventions of claim 1 and 46.  It is noted that the boards decision was based on the limitation of pressure vessel chamber containing water is incorporated in claim 46.  As such claim 47 is canceled and the rest are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Kashnikow whose telephone number is (571)270-3475.  The examiner can normally be reached on M-F 6:00 AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792